Citation Nr: 1420925	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  14-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of overpayment of pension and compensation benefits, originally calculated as totaling $7938.00.
 
(The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depressive disorder, rated as 50 percent disabling prior to September 29, 2010, and as 70 percent disabling from that date, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.W.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had served on active duty from March 1970 to February 1972.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision issued by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the Committee denied a waiver of recovery of overpayment in the calculated amount of $7938.00. 
 
In February 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 
 
As set forth above, the Veteran also has an appeal pending with respect to the issue of entitlement to an increased rating for PTSD with depressive disorder, rated as 50 percent disabling prior to September 29, 2010, and as 70 percent disabling from that date.  That claim, which was denied by the Atlanta RO, but not by the Committee on Waivers and Compromises, is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).
 
The waiver of recovery of overpayment claim was previously before the Board in November 2009, at which time it was remanded for further development.  Because it does not appear that this development has been conducted, and it is unclear whether this claim has even been sent to the Committee for readjudication in compliance with the terms of the Board's November 2009 remand, the Board finds it necessary to remand this claim again.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2009 decision and remand, the Board found that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment of pension and compensation benefits in the calculated amount of $7,938.00.  The Board thus determined that there was no statutory bar to a waiver of recovery of the overpayment of pension and compensation benefits in the calculated amount of $7,938.00.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965. 
 
The Board also determined that, as no legal bar to waiver was present, the Committee must determine in the first instance whether collection of the current overpayment would be contrary to the principles of equity and good conscience.  See 38 U.S.C.A. 5302(a); 38 C.F.R. § 1.965.  In its prior remand, the Board directed the Committee to recalculate the amount of the Veteran's overpayment in light of the January 2004 letter from the Debt Management Center reducing his indebtedness by $893.00 and its acknowledgment in the December 2005 statement of the case that the Veteran's step children may have lived with him until January 1, 2000, as opposed to August 1, 1999, the effective date of their removal from his award.  The Committee was directed to consider further revising the amount of the overpayment in light of evidence indicating that the step children may have lived with him for a period after January 1, 2000.  Lastly, the Committee was directed to review all additional evidence added to the record since the issuance of the December 2005 statement of the case, including a recent VA Form 20-5655, Financial Status Report.
 
The Board has reviewed the available record, to include all evidence contained in Virtual VA and VBMS, but can find that no additional development of this claim has been conducted since the prior decision and remand.  Nor does it appear, from the information of record, that this claim has been submitted to the Committee for readjudication in compliance with the Board's November 2009 instructions.  Therefore, the Board finds it necessary to remand this claim to the Committee on Waivers and Compromises at the Atlanta RO for readjudication in compliance with the terms of the Board's November 2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  The Committee should recalculate the amount of the Veteran's overpayment and then adjudicate the issue of entitlement to a waiver of recovery of an overpayment of pension and compensation benefits based on equity and good conscience. 

2.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



